Citation Nr: 9933578	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  93-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and grandfather


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
bronchial asthma.

In October 1994 and in September 1998, the Board remanded the 
issue of entitlement to service connection for bronchial 
asthma to the RO for additional development.  Subsequent to 
the development in September 1998, the case has been returned 
to the Board for final appellate review. 


FINDING OF FACT

The claim of entitlement to service connection for bronchial 
asthma is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bronchial 
asthma is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records are entirely negative for any 
subjective complaints or objective findings of bronchial 
asthma.  A review of a Report of Medical History, dated in 
April 1991, reflects that while the veteran denied having any 
asthma, he complained of shortness of breath, pain or 
pressure in the chest and having a chronic cough.  An April 
1991 separation examination report shows that his lungs and 
chest, to include an X-ray, were normal.  Bronchial asthma 
was not diagnosed.

The post-service evidence of record includes testimony from a 
May 1992 hearing at the RO in San Juan, Puerto Rico, and VA 
medical reports, dating from 1991 to 1994.  During the May 
1992 hearing, the veteran testified that while on active duty 
at Fort Knox, Kentucky, he worked as a trainer in a tear gas 
chamber.  As a result, he related that he developed tightness 
in his chest and that he was seen in the dispensary in March 
1990.  The veteran testified that he was prescribed an 
inhaler and medication.  He also maintained that on one 
occasion his lungs "collapsed" and he was taken to the 
dispensary where he was put into an oxygen tent for about 
three hours.  As a result, his duty assignment was changed.  

Postservice VA medical reports, dating from 1991 to 1994, 
reflect that during a December 1991 VA examination the 
appellant related that beginning in 1990, he experienced 
shortness of breath, coughing and wheezing.  He reported that 
these symptoms were treated with antibiotics.  Following 
examination the appellant was diagnosed in 1991 with mild 
bronchial asthma.  

The appellant was seen by VA for pulmonary function testing 
and x-ray studies in January 1992.  The former test noted 
that the veteran's effort was sub optimal, and that a re-
evaluation was in order.  The radiologist found that the x-
ray showed findings consistent with a poor inspiratory 
effort, and increased bilateral interstitial markings. 

During a June 1992 VA examination the veteran complained of 
tightness in his chest and mild breathlessness which first 
occurred in March 1990, when he worked with tear gas during 
service.  Physical examination did not diagnose a respiratory 
disorder, and chest x-ray examination in June 1992 revealed 
essentially negative findings. 

In March 1992 and February 1994, the appellant was seen by VA 
outpatient clinics and diagnosed with an exacerbation of 
bronchial asthma.  

A July 1995 correspondence from the National Personnel 
Records Center (NPRC) reflects that there were no accident or 
investigation reports concerning the veteran being treated 
for respiratory distress as a result of being exposed to a 
tear gas chamber.

In October 1998, the RO requested that the veteran complete 
VA Forms 21-4142 so that records from the Jewish Hospital 
discussed in the aforementioned remand actions could be 
secured.  The veteran did not respond.  

Analysis

In reviewing the veteran's claim of entitlement to service 
connection for bronchial asthma, the initial determination to 
be made is whether it is a well-grounded claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
regard, if the claim is not well grounded the claim must fail 
and there is no duty to assist in its development. 38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
the veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Brown, 9 Vet. App 341 (1996).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the service medical records are negative for 
any complaints or findings pertaining to bronchial asthma.  
While the veteran has been diagnosed postservice with 
bronchial asthma, there is absolutely no medical or 
scientific evidence linking the disorder with the appellant's 
military service.  Rather, the only evidence which suggests a 
relationship is that proffered by the appellant himself.  The 
veteran, however, as a lay person untrained in the field of 
medicine is not competent to offer a medical or scientific 
opinion linking any current disorder with his active duty 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, as a well grounded claim requires competent 
evidence linking a current disorder to active duty service, 
the Board finds that the veteran has failed to fulfill his 
statutory burden of presenting a well grounded claim.  As 
such, the benefit sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, in reaching this decision the Board considered the 
fact that some examiners have called for reevaluations, as 
well as the fact that records requested in prior Remand 
actions have yet to be secured.  In the absence of a well 
grounded claim, however, the Board is precluded from 
assisting the veteran in the development of his claim as a 
matter of law.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for bronchial 
asthma is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

